
	
		I
		112th CONGRESS
		1st Session
		H. R. 1585
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Lankford
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To allow States to elect to receive contributions to the
		  Highway Trust Fund in lieu of participating in the Federal-aid highway program
		  or certain public transportation programs.
	
	
		1.Short titleThis Act may be cited as the
			 State Highway Flexibility
			 Act.
		2.Direct
			 Federal-aid highway program
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by inserting after section 149 the
			 following:
				
					150.Direct
				Federal-Aid highway program
						(a)Election by
				State not To participateNotwithstanding any other provision of
				law, a State may elect not to participate in a Federal program relating to
				highways, including any Federal highway program under the Safe, Accountable,
				Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law
				109–59), this title, or title 49.
						(b)Direct
				Federal-Aid highway programBeginning in fiscal year 2011, the
				Secretary shall carry out a direct Federal-aid highway program in accordance
				with the requirements of this section. Under the program, the Governor or chief
				executive officer of a State may elect, not fewer than 90 days before the
				beginning of a fiscal year—
							(1)to waive the right
				of the State to receive amounts apportioned or allocated to it under the
				Federal-aid highway program for the fiscal year to which the election relates;
				and
							(2)to receive instead
				the amount determined under subsection (e) for that fiscal year.
							(c)State
				Responsibility
							(1)In
				generalThe Governor or chief executive officer of a State making
				an election under subsection (b) shall—
								(A)agree to maintain
				the Interstate System in accordance with its current Interstate System
				program;
								(B)submit a plan to
				the Secretary describing—
									(i)the purposes, projects, and uses to which
				amounts received under the direct Federal-aid highway program will be put;
				and
									(ii)which
				programmatic requirements of this title the State elects to continue;
									(C)agree to obligate
				or expend amounts received under the direct Federal-aid highway program
				exclusively for projects that would be eligible for funding under section
				133(b) if the State was not participating in the program; and
								(D)agree to report
				annually to the Secretary on the use of amounts received under the direct
				Federal-aid highway program and to make the report available to the public in
				an easily accessible format.
								(2)No limitation on
				use of fundsExcept as provided in paragraph (1), the expenditure
				or obligation of funds received by a State under the direct Federal-aid highway
				program shall not be subject to regulation under this title (except for this
				section), title 49, or any other Federal law.
							(3)Election
				irrevocableAn election under
				subsection (b) shall be irrevocable during the applicable fiscal year.
							(d)Effect on
				pre-Existing commitmentsThe making of an election under
				subsection (b) shall not affect any responsibility or commitment of the State
				under this title for any fiscal year with respect to—
							(1)a project or
				program funded under this title (other than under this section); or
							(2)any project or
				program funded under this title in any fiscal year for which an election under
				subsection (b) is not in effect.
							(e)Transfers
							(1)In
				generalThe amount to be transferred to a State under the direct
				Federal-aid highway program for a fiscal year shall be the portion of the taxes
				appropriated to the Highway Trust Fund under section 9503 of the Internal
				Revenue Code of 1986, other than for the Mass Transit Account, for that fiscal
				year that is attributable to highway users in that State during that fiscal
				year, reduced by a pro rata share withheld by the Secretary to fund contract
				authority for programs of the National Highway Traffic Safety Administration
				and the Federal Motor Carrier Safety Administration.
							(2)Transfers
								(A)In
				generalTransfers under the program—
									(i)shall be made at
				the same time as deposits to the Highway Trust Fund are made by the Secretary
				of the Treasury; and
									(ii)shall be made on
				the basis of estimates by the Secretary, in consultation with the Secretary of
				the Treasury, based on the most recent data available, and proper adjustments
				shall be made in amounts subsequently transferred to the extent prior estimates
				were in excess of, or less than, the amounts required to be transferred.
									(B)LimitationAn
				adjustment under subparagraph (A)(ii) to any transfer may not exceed 5 percent
				of the transferred amount to which the adjustment relates. If the adjustment
				required under subparagraph (A)(ii) exceeds that percentage, the excess shall
				be taken into account in making subsequent adjustments under subparagraph
				(A)(ii).
								(f)Application with
				other authorityThere shall be rescinded or canceled any contract
				authority under this chapter (and any obligation limitation) for a State for a
				fiscal year for which an election by that State is in effect under subsection
				(b).
						(g)Maintenance of
				effort
							(1)In
				generalNot later than 30
				days after the date on which an amount is distributed to a State or State
				agency under the State Highway Flexibility Act or an amendment made by that
				Act, the Governor or chief executive officer of the State shall certify to the
				Secretary that the State will maintain the effort of the State with regard to
				State funding for the types of projects that are funded by the amounts.
							(2)AmountsAs
				part of the certification, the Governor or chief executive officer shall submit
				to the Secretary a statement identifying the amount of funds the State plans to
				expend from State sources during the covered period, for the types of projects
				that are funded by the amounts.
							(h)Treatment of
				general revenuesFor purposes of this section, any general
				revenue funds appropriated to the Highway Trust Fund shall be transferred to a
				State under the program in the manner described in subsection
				(e).
						.
			(b)Conforming
			 amendmentThe analysis for title 23, United States Code, is
			 amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Direct Federal-aid highway
				program.
					
					.
			3.Alternative
			 funding of public transportation programs
			(a)In
			 generalChapter 53 of title
			 49, United States Code, is amended by adding at the end the following:
				
					5341.Alternative
				funding of public transportation programs
						(a)DefinitionsIn
				this section—
							(1)the term
				alternative funding program means the program established under
				subsection (c); and
							(2)the term
				covered programs means the programs authorized under—
								(A)sections 5305,
				5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 of title
				49, United States Code; and
								(B)section 3038 of
				the Federal Transit Act of 1998 (49 U.S.C. 5310 note).
								(b)Election by
				State not To participateNotwithstanding any other provision of
				law, a State may elect not to participate in a Federal program relating to
				public transportation, including any Federal public transportation program
				under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
				Legacy for Users (Public Law 109–59; 119 Stat. 1144), title 23, or this
				title.
						(c)Public
				transportation program
							(1)Program
				establishedBeginning in fiscal year 2011, the Secretary shall
				carry out an alternative funding program under which the Governor or chief
				executive officer of a State may elect, not fewer than 90 days before the
				beginning of a fiscal year—
								(A)to waive the right
				of the State to receive amounts apportioned or allocated to it under the
				covered programs for the fiscal year to which the election relates; and
								(B)to receive an
				amount for that fiscal year that is determined in accordance with subsection
				(e).
								(2)Program
				requirements
								(A)In
				generalThe Governor or chief executive officer of a State that
				participates in the alternative funding program shall—
									(i)submit a plan to
				the Secretary describing—
										(I)the purposes,
				projects, and uses to which amounts received under the alternative funding
				program will be put; and
										(II)which
				programmatic requirements of this title the State elects to continue;
										(ii)agree to obligate
				or expend amounts received under the alternative funding program exclusively
				for projects that would be eligible for funding under the covered programs if
				the State was not participating in the alternative funding program; and
									(iii)submit an annual
				report to the Secretary on the use of amounts received under the alternative
				funding program, and to make the report available to the public in an easily
				accessible format.
									(B)No limitation on
				use of fundsExcept as provided in subparagraph (A), the
				expenditure or obligation of funds received by a State under the alternative
				funding program shall not be subject to the provisions of this title (except
				for this section), title 23, or any other Federal law.
								(3)Election
				irrevocableAn election under paragraph (1) shall be irrevocable
				during the applicable fiscal year.
							(d)Effect on
				pre-Existing commitmentsParticipation in the alternative funding
				program shall not affect any responsibility or commitment of the State under
				this title for any fiscal year with respect to—
							(1)a project or
				program funded under this title (other than under this section); or
							(2)any project or
				program funded under this title in any fiscal year for which the State elects
				not to participate in the alternative funding program.
							(e)Transfers
							(1)In
				generalThe amount to be transferred to a State under the
				alternative funding program for a fiscal year shall be the portion of the taxes
				transferred to the Mass Transit Account of the Highway Trust Fund under section
				9503(e) of the Internal Revenue Code of 1986, for that fiscal year, that is
				attributable to highway users in that State during that fiscal year.
							(2)Transfers
								(A)In
				generalTransfers under the program—
									(i)shall be made at
				the same time as transfers to the Mass Transit Account of the Highway Trust
				Fund are made by the Secretary of the Treasury; and
									(ii)shall be made on
				the basis of estimates by the Secretary, in consultation with the Secretary of
				the Treasury, based on the most recent data available, and proper adjustments
				shall be made in amounts subsequently transferred, to the extent prior
				estimates were in excess of, or less than, the amounts required to be
				transferred.
									(B)LimitationAn
				adjustment under subparagraph (A)(ii) to any transfer may not exceed 5 percent
				of the transferred amount to which the adjustment relates. If the adjustment
				required under subparagraph (A)(ii) exceeds that percentage, the excess shall
				be taken into account in making subsequent adjustments under subparagraph
				(A)(ii).
								(f)Contract
				authorityThere shall be rescinded or canceled any contract
				authority under this chapter (and any obligation limitation) for a State for a
				fiscal year for which the State elects to participate in the alternative
				funding program.
						(g)Maintenance of
				effort
							(1)In
				generalNot later than 30 days after the date on which an amount
				is distributed to a State or State agency under the State Highway Flexibility
				Act or an amendment made by that Act, the Governor or chief executive officer
				of the State shall certify to the Secretary that the State will maintain the
				effort of the State with regard to State funding for the types of projects that
				are funded by the amounts.
							(2)AmountsThe
				certification under paragraph (1) shall include a statement identifying the
				amount of funds the State plans to expend from State sources for projects
				funded under the alternative funding program, during the fiscal year for which
				the State elects to participate in the alternative funding program.
							(h)Treatment of
				general revenuesFor purposes of this section, any general
				revenue funds appropriated to the Highway Trust Fund shall be transferred to a
				State under the program in the manner described in subsection
				(e).
						.
			(b)Conforming
			 amendmentThe analysis for title 49, United States Code, is
			 amended by inserting after the item relating to section 5340 the
			 following:
				
					
						5341. Alternative funding of
				public transportation
				programs.
					
					.
			
